Title: To Thomas Jefferson from Joseph Anderson, 3 March 1803
From: Anderson, Joseph
To: Jefferson, Thomas


          
            Sir
            Senate Chamber4 OClock 3rd March 1803
          
          In pursueance of an act regulating the grants of land, and provideing for the disposal of the lands of the United States, South of the State of Tennessee—Commissioners are to be appointed to determine Certain Individual claims therein Specify’d—Some Considerations induce me to inform you—that I will accept the appointment of one of the Commissioners, who are to set on that business, in the County of Adams, shou’d you think me qualify’d therefor—My time as a Senator expires with this Session—As my arrangements after I return home, will depend on the information, I may receive from you, upon this Subject—I will wait on you to morrow morning, for an answer—and in the mean time pirmit me to assure you, (If I know myself) that whatever your decision may be—my high respect and esteem for you, will remain undimenishd
          With Sentiments of the Most Respectful Consideration—
          
            Jos: Anderson
          
        